` Taubman Centers, Inc. 200 East Long Lake Road, Suite 300 Bloomfield Hills, MI48304-2324 (248) 258-6800 CONTACT: Barbara Baker Taubman Centers, Inc. (248) 258-7367 www.taubman.com FOR IMMEDIATE RELEASE TAUBMAN CENTERS REPORTS FIRST QUARTER RESULTS · Funds From Operations Per Share up 4.6% · Tenant Sales Per Square Foot up 3.0% · International Plaza and Fair Oaks Financings Completed · Maintains Annual Guidance BLOOMFIELD HILLS, Mich., April 22, 2008 Taubman Centers, Inc. (NYSE:TCO) today reported its financial results for the first quarter of 2008. Net Income allocable to common shareholders per diluted common share (EPS) for the quarter ended March 31, 2008 was $0.09, versus $0.19 per diluted common share for the same period last year. For the quarter ended March 31, 2008, Funds From Operations (FFO) per diluted share was $0.68, an increase of 4.6 percent from $0.65 for the quarter ended March 31, 2007. “Our results were driven by strong rents across the portfolio and the performance of The Mall at Partridge Creek, which opened last October in Clinton Township, Michigan,” said Robert S. Taubman, chairman, president and chief executive officer of Taubman Centers.“This FFO increase was achieved despite a reduction from the prior year in lease cancellation revenue and third party service fees.” Strong
